Citation Nr: 0840044	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  01-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder 
of the legs.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
arms and shoulders.

4.  Entitlement to service connection for cuts on the arms.

5.  Entitlement to service connection for depression 
including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARINGS ON APPEAL

The veteran, her spouse, and her son


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran, accompanied by other family members, presented 
oral testimony as to each of the issues on appeal at a 
personal hearing before the Board at the RO in August 2001.  
As the judge presiding at that hearing is no longer employed 
by the Board, the veteran was offered an opportunity for an 
additional hearing.  In June 2008, the veteran testified at a 
personal hearing before the undersigned.  The transcripts of 
these hearings have been associated with the claims file.  

The Board notes that in her December 1999 claim, the veteran 
requested service connection for "arthritis."  At her 
October 2001 hearing she clarified that she had arthritis in 
her arms, possibly as a result of excisions of the axillae.  
The issue on the title page has been changed to reflect that 
the veteran is claiming service connection for arthritis of 
the arms and shoulders.  

The issues on the title page, as well as, claims for 
entitlement to service connection for cuts on the stomach and 
entitlement to an increased rating for hydradenitis, axillae, 
bilateral, were previously denied by the Board in March 2002.  
The veteran appealed these issues to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2003, the 
Secretary and Appellant filed a Joint Motion for Remand.  The 
basis for the motion was to allow the Board to address 
whether the duty to notify and to assist had been fully 
complied with in conjunction with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2003 order the Court 
granted the joint motion and vacated and remanded the case 
back to the Board for readjudication.

In January 2004, the Board remanded these issues to the 
Appeals Management Center (AMC).  Additional notification was 
supplied, additional records were obtained, and the veteran 
was provided a VA scars examination.  In a July 2005 rating 
decision the AMC awarded service connection for a residual 
lower abdominal scar due to complications of caesarian 
section surgery (claimed as cuts on stomach).  Thus, this 
issue is no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim); Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if the RO grants the benefit sought on appeal).   

In March 2006, the Board remanded the case so that a personal 
hearing could be scheduled.  The veteran subsequently 
submitted a signed statement withdrawing the issue of 
entitlement to an increased rating for hydradenitis, axillae, 
bilateral.  The issues listed on the title page of this 
decision have been properly developed for appellate review.  
 
The issues of entitlement to service connection for an ulcer 
disorder of the legs, cuts on the arms, and depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC, in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record does not show hypertension was 
incurred as a result of any established event, injury, or 
disease during active service, nor was it present within a 
year following separation from service.

2.  The evidence of record does not show arthritis of the 
arms and shoulders was incurred as a result of any 
established event, injury, or disease during active service, 
nor was it present within a year following separation from 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Arthritis of the arms and shoulders was not incurred in 
or aggravated by active service, nor may service incurrence 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2004 that fully 
addressed all three notice elements.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of her and VA's respective duties for obtaining 
evidence.  The veteran's claims were readjudicated in July 
2005 when the AMC issued a supplemental statement of the 
case.    

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran was 
given proper notice as to degrees of disability and effective 
dates in a March 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, private medical records, Social 
Security Administration records, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any pertinent evidence has not been received.

Although the veteran was not afforded VA examinations 
regarding her claims for service connection for hypertension 
and arthritis of the arms and shoulders, the Board finds 
examinations are not required.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination is not necessary for the 
hypertension claim because there is no evidence establishing 
that an event, injury, or disease occurred in service, and no 
evidence establishing that hypertension was manifest during 
the year after separation from service.  

Regarding the arthritis claim, the Board notes that current 
arthritis of the arms and shoulders is not shown.  In 
December 1995, it was noted that the veteran had arthralgias 
of the shoulders and there was a question of early 
osteoarthritis or perhaps acute bursitis; however, previous 
and subsequent shoulder X-ray reports made no mention of 
arthritis.  In January 1996, there is a diagnosis of 
"shoulder periarthritis."  According to DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1399 (30th ed. 2003), "periarthritis" is 
the inflammation of the tissues around a joint, and 
periarthritis of the shoulder is such an inflammation 
occurring in the structures around the shoulder joint, 
including tendinitis, adhesive capsulitis, and various types 
of bursitis.  While present shoulder complaints are shown, 
there is no indication that these are related to the 
veteran's service.  There is no medical evidence suggestive 
of any related injury in service and no probative evidence of 
continuity of symptomatology.  At her personal hearing in 
June 2008 the veteran testified that her shoulder arthritis 
had developed in later years.  For these reasons, the Board 
finds VA examinations are not required for these issues.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection
A. Relevant Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis or 
hypertension, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For VA purposes the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm, or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104, DC 7101, Note 1 (2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Facts and Analysis

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has current hypertension and 
arthritis of the arms and shoulders related to service or 
that these disabilities were manifest to a compensable degree 
within one year after the veteran's separation from service.  

At the veteran's personal hearing in June 2008 she testified 
that she first started to have problems with hypertension 
after she gave birth to her first child while on active duty.  
She stated that she started taking blood pressure medication 
during service.  She further testified that she believed she 
had arthritis as a result of working outside in the cold 
while on active duty.  She stated that her problems with 
arthritis developed in later years.  At her August 2001 
personal hearing she testified that her arthritis may be the 
result of excisions of the axillae performed during service.  
She also stated that she had been given steroid injections in 
her arms because of pain.  

Service treatment records show no shoulder complaints, no arm 
complaints (other than underarm complaints related to 
hydradenitis), no steroid injections in the arms, no 
prescribed blood pressure medications, no hypertensive blood 
pressure readings and no treatment suggestive of hypertension 
or arthritis of the arms and shoulders.  During service the 
highest recorded systolic blood pressure reading was 130 and 
the highest recorded diastolic blood pressure reading was 88.  
Two blood pressure readings taken the day the veteran gave 
birth were reported as 120/70.  Medical history reports 
completed in connection with dental treatment dated in 
February 1975, June 1975, and August 1976 show that the 
veteran denied any treatment for high blood pressure.  

The veteran's March 1977 separation examination revealed 
normal clinical evaluations of the upper extremities and the 
heart.  Blood pressure at that time was 122/88.  No defects 
or complaints suggestive of hypertension or arthritis of the 
arms and shoulders were noted.  The veteran was found not 
qualified to reenlist; however, this was noted to be a result 
of her weight.  In a report of medical history completed by 
the veteran in connection with that examination she reported 
that she did not know if she had ever had high or low blood 
pressure.  She denied having had arthritis, bursitis, or a 
painful or "trick" shoulder.

In June 1977, the veteran filed a claim for VA compensation.  
This application made no mention of any high blood pressure, 
hypertension or arthritis of the arms and shoulders.  

Regarding hypertension, an August 1977 VA medical certificate 
generated shortly after the veteran's separation from service 
shows a blood pressure reading of 120/78.  The earliest 
evidence of an elevated blood pressure reading was a reading 
of 126/90 in August 1978, over a year after the veteran's 
separation from service.  An October 1996 VA hospital 
discharge summary noted that the veteran was given medication 
for elevated blood pressure starting that month.  A December 
1996 private treatment note shows a history of hypertension 
with hypertensive blood pressure readings at that time.  A 
private examination report from April 1999 shows a diagnosis 
of hypertension, controlled on medication.  A May 2000 report 
noted the veteran was taking blood pressure medication.  VA 
treatment records from 2005 show a current diagnosis of 
hypertension.

Regarding arthritis of the arms and shoulders, in August 1985 
the veteran complained of left greater than right arm pain 
causing cramping sensation.  The diagnosis given at that time 
was myalgias/bicipital tendinitis.  In November 1995, the 
veteran reported left shoulder pain onset the previous day.  
X-rays of the left shoulder at that time were negative.  The 
relevant diagnosis given was shoulder strain.  A private 
treatment report dated in December 1995 noted the veteran 
complained of pain over her shoulders and her upper thoracic 
spine.  It was also noted that the veteran's family doctor 
had X-rayed her shoulders approximately three to four weeks 
earlier and told her that they were normal.  The assessment 
was arthralgias of the shoulders, question of early 
osteoarthritis, or perhaps an acute bursitis.  In January 
1996, the veteran complained of shoulder pain and a diagnosis 
of biceps tendonitis/shoulder periarthritis was provided.  A 
July 1998 radiology report noted the veteran hurt her right 
shoulder and right finger catching someone in a fall.  Right 
shoulder X-rays showed: "The humeral head is well seated in 
the glenoid.  A definite fracture or dislocation is not seen.  
If one considers the possibility of AC separation, weight 
bearing views would be necessary."  

Based upon the evidence of record, the Board finds that 
hypertension and arthritis of the arms and shoulders are not 
shown to have been incurred as a result of any established 
event, injury, or disease during active service, nor to have 
been present within a year following separation from service.  
The available medical evidence does not show hypertension or 
arthritis of the arms and shoulders were manifest during 
service or to a compensable degree within one year after 
separation from service.  The veteran denied having had 
arthritis and a painful shoulder at the time of her 
separation from service and no blood pressure readings 
indicative of hypertension for VA compensation purposes are 
shown during service or within a year after separation.  

The Board further notes that treatment for upper extremity 
complaints, other than for hydradenitis, is not shown until 
1985, over seven years after the veteran's separation from 
service.  While certainly not dispositive, the apparent lack 
of treatment is evidence against a finding that the veteran 
had a continuing arm and shoulder disability that began in 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The Board also 
notes that the veteran filed a claim for VA benefits the 
month she separated from service, but did not mention any 
problem with high blood pressure, hypertension, or an upper 
extremity complaint other than hydradenitis.  

In addition, the medical evidence demonstrates no current 
diagnosis of arthritis to the arms and shoulders.  Although 
treatment records reveal present hypertension and shoulder 
complaints, there is no competent medical evidence suggesting 
any relationship between hypertension and shoulder complaints 
and the veteran's service.  

The veteran and her family members have provided evidence 
relating these disorders to active service.  The Board notes 
they are competent to testify about observable symptoms, such 
as pain, and to that extent their testimony and statements 
must be considered.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The veteran and her 
family members, however, are not competent to provide 
diagnoses or nexus opinions as to arthritis or hypertension, 
as that requires a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, the 
veteran has testified about taking blood pressure medication 
during service and receiving steroid injections in the arm 
for pain during service.  The Board has assigned a lesser 
degree of probative weight to these statements as they 
conflict with the medical records created contemporaneous to 
service.  The service treatment records do not show 
prescription for blood pressure medication nor is there any 
report indicating that the veteran was ever provided such 
medication.  Moreover, the veteran stated at separation that 
she did not know if she had ever had high or low blood 
pressure.  Similarly, steroid injections in the arm and upper 
extremity complaints possibly suggestive of an injury other 
than hydradenitis are not shown during service.  A clinical 
evaluation of the upper extremities was normal at separation 
and at that time the veteran specifically denied having had a 
painful shoulder.  The Board finds the medical records 
created during service and the statements provided at that 
time are persuasive.   

For these reasons, the Board finds the preponderance of the 
evidence is against a finding that hypertension and arthritis 
of the arms and shoulders were incurred in service, that 
either of these disabilities were manifest to a compensable 
degree within one year after the veteran's separation from 
active military service, or that that there is a nexus 
between any post-service onset of hypertension or a shoulder 
disorder.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis of the arms 
and shoulders is denied.


REMAND

The veteran asserts that she has current residuals of cuts on 
her arms and an ulcer disorder of her legs as a direct result 
of her active military service and that she has depression as 
a result of her active military service or as a result of her 
service-connected disabilities.  Service connection is 
currently in effect for bilateral hydradenitis, axillae, as 
well as, for a residual lower abdominal scar due to 
complications of caesarian section surgery.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, a remand is required to obtain medical etiology 
opinions.  

The veteran should be scheduled for a VA examination to 
determine whether she has any residuals of cuts on her arms 
as a result of her active military service.  At the veteran's 
June 2008 personal hearing she testified that she had surgery 
to her sweat glands in service that resulted in residual cuts 
on her arms.  Service treatment records show that she had 
excision of bilateral axillae during service.  Her separation 
examination noted incisions to both axillae.  It is unclear 
if the veteran has scars as a result of these excisions or 
any other treatment during service.  Accordingly, she should 
be scheduled for an appropriate examination for an opinion as 
to any present residual disability.  

The veteran should also be scheduled for a VA examination to 
determine whether she has current ulcer disorder of the legs 
as a result of her active military service.  She was noted to 
have a rash on her right leg during service.  The impression 
at that time was tinea corporis.  The veteran asserts that 
she has continued to have similar problems with her legs and 
that these are the result of an ulcer disorder of her legs.  
Post-service treatment records note problems with her legs, 
including boils (November 1982), hyperkeratotic plaques and 
hyperpigmented macules (February 1985), cysts (August 1985), 
bumps on upper thigh that were painful and draining 
(September 1993), cellulitis (June 1997), sores (June 1998, 
January 1999), and ulcer scars (May 2000).  Diagnoses have 
included tinea versicolor (November 1982), psoriasis 
(February 1985, August 1985), folliculitis/impetigo (August 
1985), abscess thigh (September 1993), right leg cellulitis 
secondary to venous stasis ulcer disease (October 1996), and 
venous stasis and venous stasis ulcers (January 1997, June 
1997, April 2000 (described as chronic)).  An appropriate 
examination should be scheduled and an opinion regarding the 
etiology of any diagnosed lower extremity skin disability 
should be obtained.  

At the veteran's June 2008 personal hearing she testified 
that she has depression possibly secondary to her service 
connected disabilities and possibly as a result of being 
treated poorly in service.  She associated her depression 
with problems she had during service as a result of her 
having been a woman, African-American, and pregnant.  She 
also stated that she was not allowed to do the job she was 
trained for in the military.

The veteran's March 1977 separation examination report noted 
a normal psychiatric evaluation.  In a report of medical 
history completed by the veteran in connection with that 
examination she reported not having had depression or 
excessive worry.  After service, in May 2000, a private 
treatment record noted the veteran had a component of 
depression.  The physician indicated that a lot of this was 
due to her decreased ambulatory ability.  A January 2006 VA 
treatment record also provided an assessment of depression.  
As no medical opinion has been obtained regarding the 
etiology of any current depression, the Board finds the 
veteran should be scheduled for a psychiatric evaluation for 
an appropriate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA skin examination to determine the 
nature and etiology of any current skin 
disorder of the legs and any current 
residuals of cuts on arms.  The claims 
folder should be made available to the 
examiner for review before entering any 
opinion.  

The examiner is asked to comment on the 
following: 

a)	The current diagnoses for any skin 
disorder(s) of the legs;
b)	Whether any disorder diagnosed in 
response to question (a) is as likely 
as not (e.g., a 50 percent or greater 
probability) attributable to the 
veteran's service;
c)	Whether the veteran has any current 
residuals of cuts to arms; 
d)	Whether any current residuals of cuts 
to arms, if present, are as likely as 
not attributable to the veteran's 
service, to include as a result of 
excision to bilateral axillae.

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric examination 
to determine the nature and etiology of 
any acquired psychiatric disorder.  The 
claims folder should be made available to 
the examiner for review before entering 
any opinion.  

The examiner should provide an opinion as 
to whether the veteran currently has any 
acquired psychiatric disorder(s), and if 
so if it is as likely as not (e.g., a 
50 percent or greater probability) 
attributable to (1) the veteran's service 
or (2) the veteran's service-connected 
disabilities.  

Any opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

3.  The veteran's entire file should then 
be reviewed and her claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


